IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 559 EAL 2014
                              :
              Respondent      : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
KENYELL WORRELL,              :

                  Petitioner



                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.